Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 09/12/2022.
Claims 1-15 are currently pending.
The Drawings filed 07/19/2021 are approved by the examiner.
The IDS statements filed 07/19/2021 and 04/21/2022 have been considered.  Initialed copies accompany this action.
Applicant’s election without traverse of Species A directed to the fluorine-based oil in the reply filed on 09/12/2022 is acknowledged.  Claims 1-3, 6-8, and 10-15 read on the elected species.  Thus, claims 4, 5, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
	Applicant’s discussion and definitions of the terms “non-aqueous” and “substantially free of water” within the context of explaining what constitutes a “non-water coolant composition” as set forth at para. [0017] of the application’s original specification is noted.
	Claims 12-15 recite a cooling system comprising the non-water coolant composition as a refrigerant, for cooling heat generation equipment mounted to a vehicle with a travel motor, and further specifying the heat generation equipment for cooling, which merely constitute intended use/purpose of the cooling system comprising the non-water coolant composition.  These limitations do not confer patentability to the claims since the recitation of the intended use does not impart patentability to otherwise old compounds or composition and the recitation of a new intended use for an old product does not make claims to that product patentable.  Also, in claim 14, the term “a vehicle including a travel motor” appears synonymous with a vehicle including a motor (i.e., the term “travel” does not impart any additional structure to the vehicle or the motor) as evidenced by the discussion at para. [0048] of the application’s original specification. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18 of U.S. Patent No. US 6,730,425.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a fuel cell system comprising a cooling apparatus comprising an electrically insulating liquid as a coolant including a fluorine-based inert liquid (claims 1, 14, & 18).  The fluorine-based inert liquid reads on the claimed non-water coolant composition comprising a fluorine-based oil of claims 1 and 2, and the fuel cell system/cooling apparatus read on the claimed cooling system and its intended use limitations of claims 12-15.  
As to the conductivity at 20°C of 0.1 µS/cm or less of claim 11, the specification of US 6,730,425 indicates the fluorine-based inert liquid is “FlouorinertTM of Sumitomo 3M” (col. 4 lines 17-21) and the electrically insulating liquid of the patent means a liquid having a volume resistivity of at least about 1012 ohm-m at room temperature (col. 3 lines 61-64), further indicating and implying the claimed fuel cell system’s electrically insulating oil liquid contains FluorinertTM as the fluorine-based inert liquid and has a volume resistivity of at least 1012 ohm-m at room temperature which corresponds to a conductivity of 10-8 µS/cm.  At the time of the present application’s effective filing date, it would have been recognized as inherent or obvious to a person of ordinary skill in the claimed conductivity is necessarily present in and/or flow naturally from the claimed invention of US 6,730,425 by the patent’s disclosure FluorinertTM constitutes the claimed fluorine-based electrically insulating oil and inert liquid and the minimum volume resistivity of the insulating cooling liquid.  Nevertheless, since the patent essentially claims the same composition with the same compound(s) as claimed, the claimed conductivity value of 0.1 µS/cm or less at 20°C is presumed inherent of the fluorine-based inert liquid recited in the claims of US 6,730,425.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998).  "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim.  See also MPEP 2112 and 804, II, B, 2, a. 
	Accordingly, the patented claims are anticipate the instant set of claims and/or an obvious variant of the instant set of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, the term “low” in “a chlorotrifluoroethylene low polymer” is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification discusses the chlorotrifluoroethylene low polymer can include a compound represented by a structural formula of at least 2 repeat units and the average molecular weight ranges of “some embodiments” (para. [0026]-[0028]), the claims and specification do not recite the metes and bounds of the term “low” nor a standard for ascertaining what constitutes a low polymer versus other polymers such as oligomers or high polymers.  The meaning of the term is relative, if not subjective, as it would likely differ among persons skilled in the art (one person of ordinary skill in the art might regard low polymers to refer to polymers of less than 30 repeat units or less than 1,200 average molecular weight while another person of ordinary skill in the art might regard low polymers to refer to polymers of less than 100 repeat units or less than 5,000 average molecular weight).  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6, and 12-15 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Nishigaki et al. (US 4,556,511).
As to claims 1 and 2, Nishigaki et al. teach a non-water coolant composition comprising a fluorine-based oil halogen-based flame retardant (a flame resistant oil comprising a fluorine-type oil, abstract; the flame resistant oil is an insulating oil that provides cooling to coils, transformers, etc., col. 3 lines 23-55 and col. 4 lines 6-10; the examples, e.g., Table 1, depict exemplary compositions that consist of fluorine-type oil and silicone oil that meet the characterization the coolant composition is a non-water coolant composition; the reference is also wholly silent to the presence of any water or moisture).
As to claim 3, Nishigaki et al. teach the fluorine-based oil comprises a chlorotrifluoroethylene polymer of low number average molecular weight (col. 2 lines 3-6 and 18-28 and Tables 1-7).
As to claim 6, Nishigaki et al. teach the composition further comprises at least one base oil containing a synthetic oil (the flame resistant oil further contains a silicone oil, abstract). 
As to claims 12-15, Nishigaki et al. teach a cooling system comprising the non-water coolant composition (the flame resistant oil is an insulating oil that provides cooling to coils, transformers, etc., col. 3 lines 23-55 and col. 4 lines 6-10), which meets the claims and their intended use limitations. 

Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishigaki et al. (US 4,556,511).
The disclosure of Nishigaki et al. is relied upon as set forth above.  Nishigaki et al. teach non-water coolant compositions comprising a fluorine-based oil (chlorotrifluoroethylene polymer) and a synthetic oil base oil (silicone oil), as described above.
As to claims 7 and 8, Tables 1-7 of Nishigaki et al. depict exemplary compositions containing 90-10, 80-20, 50-50, 20-80, and 10-90 blends (in vol. %) of polychlorotrifluoroethylene-silicone oil.  Although it is noted the Tables teach the examples in volume % and the claimed compositions recite the relative amounts of halogen-based flame retardant and base oil in mass%, a person of ordinary skill in the art would recognize the volume percentage values of the reference are approximate to mass percentage values due to expecting the densities of the reference’s fluorine-type oil and silicone oil to be similar.  Accordingly, the examples anticipate the 1-80 mass% halogen-based flame retardant and 20-99 mass% base oil contents of claim 7 and the 1-55 mass% halogen-based flame retardant and 45-99 mass% base oil contents of claim 8.
In the event the 90-10, 80-20, 50-50, 20-80, and 10-90 blends (in vol. %) of the reference’s Tables do not sufficiently meet the claimed fluorine-based oil/halogen-based flame retardant and base oil content ranges of claims 7 and 8, the claims are nevertheless obvious over the teachings of the reference.  The variety in blends (examples spanning vol.% blends of 90-10, 80-20, … to 10-90) and the general mixing ratio of silicone oil of 10 to 90 in vol.% (col. 2 lines 37-39 and Tables) constitute prima facie overlap of the claimed 1-80/20-99 mass% and 1-55/45-99 mass% ranges of claims 7 and 8. 
As to claim 10, the Tables depicting exemplary compositions containing 90-10, 80-20, 50-50, 20-80, and 10-90 blends of polychlorotrifluoroethylene-silicone oil as described above meet a total content of the halogen-based flame retardant and the base oil is 100 mass% of the composition.  
As to claim 11, Nishigaki et al. teach a non-water coolant composition comprising a fluorine-based oil/chlorotrifluoroethylene polymer (and a synthetic base oil) squarely within the scope of the claims.  Since the reference teach the same composition with the same compound(s) as claimed, the claimed conductivity value of 0.1 µS/cm or less at 20°C is presumed inherent of Nishigaki et al.’s flame retardant insulating and cooling oil composition.  See also MPEP 2112.  In any event, note Table 1 of Nishigaki et al. teach volume resistivity values on the order of 1014 ohm-cm that correspond well-below and within the claimed conductivity range of 0.1 µS/cm or less. 
In the event the compositions of Nishigaki et al. do not sufficiently teach the claimed conductivity value under the meaning of anticipation, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed conductivity range would flow naturally from the teachings and compositions of the reference.  It is noted the volume resistivity values at Table 1 are measured at 80°C whereas the claimed ranges are with respect to conductivity at 20°C.  Resistivity, the inverse of conductivity, is known in the art as correlated to the temperature of the material.  In other words, resistivity increases as temperature increases, meaning conductivity decreases as temperature increases.  At the time of the effective filing date, it would have been obvious and reasonably expected to a person of ordinary skill in the art the claimed conductivity range would flow naturally from the teachings and compositions of the reference that the insulating oil compositions (and the individual fluorine-type oils and silicone oils) having volume resistivity values at 80°C on the order of 1014 ohm-cm (which correspond to an approximate conductivity on the order of 10-8 µS/cm) would have values at 20ׄC on the order of at least 1011 ohm-cm corresponding to an approximate conductivity on the order of 10-5 µS/cm or less.  In other words, a person of ordinary skill in the art would expect the change in resistivity/conductivity between 80°C and 20°C of the insulating oil compositions to change significantly less and under 1000 times (probably merely between 1.5 times to 10 times), and arrive within the claimed range. 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 4,556,511) as applied to claims 1-3, 6-8, and 10-15 above, and further in view of Attlesey et al. (US 7,403,392) or Helsel et al. (US 2018/0255661).
The disclosure of Nishigaki et al. is relied upon as set forth above.  Nishigaki et al. teach non-water coolant compositions comprising a fluorine-based oil (chlorotrifluoroethylene polymer) and a synthetic oil base oil (silicone oil) and cooling systems thereof, as described above.
Alternatively regarding claims 12-15, in the event the teachings of Nishigaki et al. et al. are not sufficient to meet the claimed cooling system and incidental heat generation equipment, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the flame resistant insulating, i.e., dielectric, and cooling oil taught by Nishigaki et al. in systems and utilities typical in the art for cooling heat generating equipment comprising a heat transfer fluid including, for example, those taught by Attlesey et al. or Helsel et al.  
Attlesey et al. teaches a liquid submersion cooling system where heat generating equipment, e.g., modules, boards, and cards, are placed in direct contact with organic-based dielectric liquids in order to cool the heat generating components (col. 2 lines 32-42 and col. 4 lines 8-35). 
Helsel et al. teaches a cooling device for fluid submersion of electronics where electronics devices are placed in contact with/submerged in organic-based dielectric liquids in order to cool and carry heat away from an electronics device (para. 0146-0155, 0185, and 0212).  Helsel et al. teaches the electronics devices include batteries, boards, and cards and may constitute a vehicle (para. 0150 and 0206). 
Claims 1, 2, and 11-15 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Ishikawa (US 6,730,425).
As to claims 1 and 2, Ishikawa teaches a non-water coolant composition comprising a fluorine-based oil/halogen-based flame retardant (a fluorine-based inert liquid, e.g., FlouorinertTM of Sumitomo 3M, as an insulating coolant liquid, col. 4 lines 17-21 and claim 18; the context of the fluorine-based inert liquid disclosure at col. 4 indicate the coolant “be” the FlouorinertTM, which means the composition is 100% of the coolant liquid and meets the characterization the coolant composition is a non-water coolant composition; the reference is also wholly silent to the presence of any water or moisture in the insulating coolant liquid).
As to claim 11, Ishikawa teaches a non-water coolant composition comprising a fluorine-based oil within the scope of the claims.  Since the reference teach the same composition with the same compound(s) as claimed, the claimed conductivity value of 0.1 µS/cm or less at 20°C is presumed inherent of Ishikawa’s fluorine-based inert liquid/ FlouorinertTM.  See also MPEP 2112.  Ishikawa further teaches the insulating cooling liquid has a volume resistivity of at least 1012 ohm-m at room temperature (col. 3 lines 61-64) which corresponds to a conductivity of 10-8 µS/cm.
As to claims 12-15, Ishikawa teaches teach a cooling system comprising the non-water coolant composition (the insulating coolant liquid is a component of a fuel cell system comprising a cooling apparatus comprising the insulating coolant liquid as a coolant, abstract, Fig. 1-3, and claims 1, 14, & 18), which meets the claims and their intended use limitations.

Claims 1, 2, and 11-15 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Hopton et al. (US 2018/0288906).
As to claims 1 and 2, Hopton et al. teach a non-water coolant composition comprising a fluorine-based oil/halogen-based flame retardant (a fluorinated coolant liquid, e.g., a perfluorocarbon or perfluoropolyether such a fluorooctanes/FluorinertTM, hydrofluoroether, hydrofluorolefin, perfluoroketone, or perfluoropolyether, para. 0054; para. 0054 indicate the cooling liquid “is” or “be” the perfluorocarbon or perfluoropolyether, which means the composition is 100% of the coolant liquid and meets the characterization the coolant composition is a non-water coolant composition; the reference is also wholly silent to the presence of any water or moisture in the coolant liquid).
As to claims 12-15, Hopton et al. teach a cooling system comprising the non-water coolant composition (the coolant liquid is provided into an immersion cooling system where heat generating electrical equipment, e.g., a computer component such as part of a CPU or data storage, is immersed in the coolant fluid, abstract, para. 0035, 0055, and 0056), which meets the claims and their intended use limitations. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hopton et al. (US 2018/0288906).
The disclosure of Hopton et al. is relied upon as set forth above.
Hopton et al. teach a coolant liquid that is a fluorinated liquid (para. 0054), as described above.  In para. 0054, Hopton et al. also teach, “Examples of suitable coolant liquids include natural oils, synthetic oils, fluoro-octanes (for instance Fluorinert™), hydrofluoroether, … [the remaining fluorinated species already described above].”  
Although Hopton et al. fail to teach the composition comprises a blend of the fluorine-based oil and an additional base oil such as a synthetic oil, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to try the combination of the fluorinated coolant liquid species with an additional synthetic oil coolant liquid species in order to obtain a coolant liquid useful for cooling immersed heat generating components with a reasonable expectation of success.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  See MPEP 2144.06, I. 

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halocarbon Oils / Polychlorotrifluoroethylene SDS (2019).
	The SDS teach a composition comprising 99.9% polychlorotrifluoroethylene and remaining component 0.1% rust inhibitor (sections 1 & 3), which meet the claimed non-water coolant composition comprising a fluorine-based oil halogen-based flame retardant where the fluorine-based oil comprises a chlorotrifluoroethylene polymer.  Since the SDS teach the same composition with the same fluorine-based oil halogen-based flame retardant compound as claimed (a chlorotrifluoroethylene polymer), the claimed conductivity value of 0.1 µS/cm or less at 20°C is presumed inherent of the commercially-available polychlorotrifluoroethylene/Halocarbon Oils identified in the SDS.  See also MPEP 2112. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 21, 2022